Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  May 27, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Stephen J. Markman
                                                                                                          Brian K. Zahra
  152259                                                                                          Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                          Joan L. Larsen,
                                                                                                                    Justices
  IN RE RICHARD B. HALLORAN, JUDGE
  3RD JUDICIAL CIRCUIT COURT                                                SC: 152259
                                                                            JTC Formal Complaint 97
  BEFORE THE JUDICIAL TENURE COMMISSION
  ___________________________________________/

      On order of the Court, this matter is hereby CLOSED given the Judicial Tenure
  Commission’s January 11, 2016 order of dismissal of Formal Complaint No. 97.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                             May 27, 2016
                                                                             Clerk